OPINION — AG — THE MEETINGS OF THE ALCOHOLIC BEVERAGE CONTROL BOARD MUST BE OPEN TO THE PUBLIC, AND TO THE PRESS AND TELEVISION CAMERAMEN AS MEMBERS OF THE PUBLIC. THE BOARD HAS THE INHERENT POWER TO MAINTAIN ORDER IN ITS PROCEEDINGS, AND IF AT ANY TIME ANY MEMBER OF THE PUBLIC BECOMES OBSTREPEROUS OR DISTURBS OR INTERFERES WITH THE PROCEEDINGS TO SUCH AN EXTENT TO MAKE ORDERLY CONDUCT OF BUSINESS IMPOSSIBLE, THAT PERSON MAY BE BARRED FROM THE HEARING. THE SAME PRINCIPLE WOULD APPLY TO A MEMBER OF THE PRESS OR A TELEVISION CAMERAMAN. THERE IS NO HARD AND FAST RULE WHEN AN INDIVIDUAL'S CONDUCT BECOMES SO DISRUPTIVE AS TO JUSTIFY EXPULSION. EACH INCIDENT MUST BE JUDGED ON ITS OWN FACTS, GIVEN DUE REGARD BOTH TO THE RIGHT OF THE PUBLIC TO ATTEND, AND THE RIGHT OF THE BOARD TO MAINTAIN ORDER. HOWEVER, A DEMAND BY A REPRESENTATIVE OF A LIQUOR ASSOCIATION THAT TELEVISION CAMERAMEN BE EXCLUDED "TO PREVENT PUBLICITY" FOR A LICENSEE INVOLVED IN PENDING PROCEEDINGS ON ITS FACE WOULD NOT APPEAR TO PRESENT ANY REAL QUESTION OF MAINTAINING DECORUM IN BOARD MEETINGS. CITE: 37 O.S. 1961 514 [37-514](13), 75 O.S. 1963 Supp., 302 [75-302], 37 O.S. 1961 507 [37-507](H), 25 O.S. 1961 201 [25-201] (JOSEPH MUSKRAT)